Citation Nr: 0938495	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for urinary tract infection (UTI), and if so, 
whether service connection is in order.

2.  Entitlement to service connection for residuals of 
dilation and curettage (D&C).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to November 
1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Nonservice-connected pension benefits are in effect.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew her appeal on the issue of service 
connection for residuals of a D&C.  

2.   Service connection for UTI was denied in VARO action in 
1975; the decision was not timely appealed, and became final.

3.  The evidence added to the record since the 1975 VARO 
rating decision bears directly and substantially upon the 
issue of service connection for UTI, and is, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the issue.

4.  A preponderance of the overall evidence, including expert 
opinion, is against a finding that the Veteran has a chronic 
UTI which is any way associable with service.  


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn her appeal relating to 
the issue of entitlement to service connection for residuals 
of a D&C, the Board does not have jurisdiction to consider 
that claim. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).

2.  Evidence submitted since the 1975 rating decision wherein 
the RO denied service connection for UTI is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2008).

3.  Chronic UTI is not a result of service.  38 U.S.C.A. 
§ 1110 (West 2002 and Supp. 2009); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

An SOC and SSOCs were issued, and the requirements to support 
the claim were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  The Veteran has submitted 
additional data, and has indicated that she has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
after she filed her request to reopen the previously denied 
claim, she was advised by letter of the requirements as to 
new and material evidence and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


D&C

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his/her authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for residuals 
of dilation and curettage (D&C), was fully developed by the 
RO and certified to the Board on appeal.

The Veteran's pertinent VA Form 9, a Substantive Appeal, 
dated in September 2005, referred only to the issue shown on 
the front cover.  In a VA Form 21-4138, dated in September 
and received in October 2006, the Veteran confirmed her 
intent to withdraw the issue relating to a D&C.     

The Board is mindful of a mandate for responsibly addressing 
the issues as they have been raised and appropriately pursued 
by the Veteran, and considers this to be ample fulfillment of 
the requirements for withdrawal of that issue.

There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).




UTI
New and Material

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990 decision, which included 
the last final adjudications which disallowed the Veteran's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen the claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

At the time of the 1975 VARO decision, denial was based 
primarily on the absence of current findings of UTI and a 
conclusion that any pre-existing UTI she may have had was not 
aggravated in service.  The evidence now of record is both 
new and material in that it reflects evidence of both post-
service and current UTI and raises a question as to 
confirmation of any pre-existing UTI.  This relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  Thus, 
the claim is reopened for consideration on the aggregate 
substantive merits.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

As applicable to the present case it must be reiterated that, 
while the appellant is competent to offer statements of 
first-hand knowledge that she experienced fatigue or 
shortness or breath, as a lay person the Veteran is not 
competent to render a probative opinion on a medical matter, 
such as the time onset of the claimed disability or of its 
medical diagnosis or causation.  See Espiritu, supra; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).




Factual Background and Analysis

The Veteran had active service from February 1965 to November 
1966, during which time she was seen for urinary tract 
symptoms.  

A private physician, EEM, M.D., in a statement in January 
1975, reported having treated the Veteran since 1969 for 
lower abdominal pain felt to be pelvic inflammatory disease 
(PID), as well as urinary frequency, nocturia and dysuria 
which had been diagnosed as chronic UTI.  

A VA examination in 1974 was reportedly negative for current 
UTI.  

Since the VA examination in 1974, she has been seen for a 
myriad of disabilities including those involving the kidney, 
bladder and urinary tract symptoms.   

After considerable effort, all of the available post-service 
clinical evidence is now associated with the file.  
Conflicting data is of record as to pre-existing UTI 
symptoms.  The most recent correspondence from the Veteran 
was received by the Board on November 24, 2008, related in 
part to the question of pre-existing UTI, and her explanation 
in that regard is filed in the claims file.

Because of the medical issues raised, and in order to afford 
the Veteran the benefit of all available assistance and 
benefit,  the Board forwarded the case, along with the 
multiple files of evidentiary data, to a medical expert in 
urology to respond to the following questions: (1) whether it 
is at least as likely as not that the Veteran had urinary 
tract disorder prior to service and cite the evidence 
supporting that determination; (2) did any UTI problems in 
service reflect additional previously unseen or unidentified 
UTI symptomatology, and/or (3) did they alter, change or 
otherwise impact on her pre-service problems, if any; (4) did 
the Veteran develop any chronic problems as a result of her 
in-service UTI, and if so what are they?  

The opinion was to set forth the bases for any conclusions 
made.  Each question was to be answered in the context of 
whether it is at least as likely as not (i.e., to at least a 
50/50 degree of probability) or whether such is unlikely 
(e.g., less than a 50-50 probability).  It was noted that the 
term "at least as likely as not" does not mean merely 
within the realm of medical possibility but rather that the 
weight of medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound to find in 
favor of causation as it is to find against it. 

A written response was received, dated in June 2009, from a 
well qualified urological expert, based on a review of the 8 
volumes of all available medical records provided to that 
expert by the Board. The expert noted that since there was no 
clinical evidence with regard to any pre-existing UTI 
symptoms, the issue of pre-existing UTI could not be 
forthrightly addressed.  The physician further noted that 
when she was being treated by her private physician for PID 
and her UTI symptoms at that time (e.g., urinary frequency, 
nocturia and dysuria), could have been as easily attributable 
to the presumed PID and that these symptoms alone do not 
equal chronic UTI since many other conditions can result in 
similar symptomatology.  

He further noted that chronic UTI cannot be established 
without positive urine culture or even UA after at least one 
documented complete antibiotic treatment, neither of which 
are of record including currently.  And while a history of 
PID might be prone to further urinary tract symptoms 
secondary therein in the future, contrary to PID, a fully 
treated UTI even during service would not be shown to be 
associable with later lower UTI symptoms to include urinary 
frequency, nocturia and dysuria.  

The examiner concluded that while the testing to confirm the 
UTI diagnosis were not available in this case, in general, 
the PID history would certainly predispose her to later 
urinary tract symptoms.  However, he further noted that her 
post-service social history (as specified) could equally 
attribute her urinary tract symptoms to the PID.  In any 
event, the examiner found no basis for associating any 
chronic UTI with her period of active service.

In assessing the Veteran's claim, development has been 
undertaken to ensure that she has the benefit of all 
reasonable consideration and every available documentation, 
opinion and evidence, and to that end, there are multiple 
volumes of clinical evidence now associated with the claims 
file.  In that regard, based on pertinent regulations and 
Court mandates, she is indeed competent and permitted to make 
observations as to symptoms and the seeming ongoing and/or 
chronic nature thereof.  Her statements have been reviewed in 
their totality, and the Board has considered them as being 
credible.  Nonetheless, a medical opinion as to diagnosis and 
nexus is still required, and she is not qualified to render 
such conclusions.  Even when a Veteran asserts continuity of 
symptomatology since service, medical evidence is required to 
establish a nexus between the continuous symptoms and the 
current claimed conditions.  See, e.g., McManaway v. West, 13 
Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 25 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999).  In this case, a competent 
health care specialist also considered her lay testimony as 
well as ongoing recorded clinical evidence, and concluded, 
for reasons which were fully and specifically delineated and 
have been cited in summary above,  that the UTI was unlikely 
due to service but rather other documented causes.  

In reviewing the aggregate file, the Board finds that the 
medical expert opinion is the most probative evidence of 
record as to a relationship between her current disability 
and service, and it ultimately outweighs the Veteran's lay 
assertions of continuity of symptomatology in and since 
service.

The evidence in the aggregate, to include reasoned medical 
expert opinion, simply preponderates against a finding that 
she has a chronic UTI which is in any way associable with or 
due to service on any premise.  In that regard, the evidence 
is not equivocal and a doubt is not raised to be resolved in 
her favor.


ORDER

The issue of entitlement to service connection for residuals 
of dilation and curettage (D&C) is dismissed.

New and material evidence has been submitted to reopen the 
Veteran's clam for entitlement to service connection for 
urinary tract infection (UTI), and to that limited extent the 
appeal is granted.

Service connection for chronic UTI is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


